Citation Nr: 0820131	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  03-15 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection of post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (the RO).

Procedural history

The veteran served on active duty from October 1967 until 
October 1969.  Service in the Republic of Vietnam during the 
Vietnam War is indicated by the evidence of record.

In August 2002, the RO received the veteran's claim of 
entitlement to service connection for PTSD.  The March 2003 
rating decision denied the veteran's claim.   The veteran 
disagreed with the March 2003 rating decision and initiated 
this appeal.   The appeal was perfected by the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
May 2003.

In November 2004, the veteran presented sworn testimony 
during a personal hearing in Washington, D.C. which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of that hearing has been associated with the veteran's VA 
claims folder.

This matter was previously before the Board in December 2004.  
At that time, the Board remanded the matter to the Agency of 
Original Jurisdiction (AOJ) via the VA Appeals Management 
Center (AMC) for further development.  After the requested 
development was accomplished, the AMC issued a Supplemental 
Statement of the case in July 2005 which continued to deny 
the veteran's claim.  The case was  returned to the Board for 
further appellate action.

In a February 2006 decision, the Board denied the veteran's 
claim.  The veteran timely appealed to the Court of Appeals 
for Veterans Claims (the Court). 
 In September 2007, pursuant to a Joint Motion for Remand 
(Joint Motion) which had been signed by representatives of 
the veteran and of the Secretary of Veterans Affairs, the 
Court vacated the Board's February 2006 decision and remanded 
this case to the Board. The specifics of the Joint Motion 
will be discussed below

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In substance, the parties to the Joint Motion noted that a 
May 2005 VA medical opinion was incomplete as it failed to 
address review of the veteran's December 1994 through March 
1995 VA treatment records.  

Specifically, the Joint Motion noted that the May 2005 VA 
medical opinion indicated that "the veteran has been 
[seeking treatment at VA] for 3 years."  However, the 
December 1994 through March 1995 treatment reports, before 
the three year period referenced by the May 2005 examiner, 
were of record at the time of the June 2005 examination.  
During a March 1995 appointment, the veteran described an 
incident of "abuse" during Vietnam.  Because the May 2005 
VA medical opinion did not discuss the implications of the 
veteran's 1995 self-report of sexual abuse, the Joint Motion 
found it to be incomplete in reaching its conclusion that the 
veteran's post-service stressors were the source of his PTSD.   

In order to comply with the directions contained in the Joint 
Motion, the case must be remanded for clarification from an 
appropriately credentialed mental health professional.

In addition, added to the record since the Board's February 
2006 decision is a progress note signed by a psychologist at 
the VA Medical Center in Albany, New York which took 
exception with the findings of the May 2005 VA compensation 
and pension examiner, in particular the conclusion of the 
examiner that the veteran's PTSD was related to post-service 
incidents.  In addition to being significant evidence which 
must be considered, this note suggests that other, more 
recent medical records pertaining to the veteran's PTSD may 
be available.     

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran and 
request that he identify any and all 
medical examination, hospitalization or 
treatment for psychiatric problems since 
2005.  Any such records not already in the 
file should be obtained, to the extent 
practicable.  Those records should include 
any recent records from the Albany VAMC. 

2.  VBA should forward the veteran's 
claims folder to a psychiatrist or 
psychologist, who must be neither the May 
2005 VA examiner or the psychologist 
authored the June 2006 progress note.  A 
opinion should be requested as to whether 
the veteran's PTSD is related to his 
military service, as opposed to post-
service trauma. If the reviewer deems it 
to be necessary, the veteran may be 
referred for an additional VA examination 
and/or diagnostic testing.  A report 
should be prepared and associated with the 
veteran's VA claims folder.

3.  VBA should then readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with copies of a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



